DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed September 10, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 112 – Indefiniteness (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation “substantially”. There is no definition of the term “substantially” in order to 

Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (JP2008074774).
Nakajima et al. disclose oral compositions comprising a zinc compound and a protein hydrolysate derived from soybean or wheat. The wheat includes wheat gluten and has a molecular weight of 700 (Promois WG with additives methylparaben, propylparaben and butylene glycol (preservatives)) (paragraph 0021). The protein hydrolysate may comprise 1 to 4% by weight of the composition (Abstract). The molecular weight of the protein hydrolysates range from 300 to 4,000, preferably 500 to 2,000 (paragraph 0018), which would meet instant claims 15-19. The compositions may be formulated in to mouthwashes. A mouthwash comprises purified water, a water-soluble zinc compound, sodium fluoride, sodium monofluorophosphate, sodium saccharin, xylitol and glycerin (paragraph 0040). The mouthwash of Example 10 comprises 1% of wheat hydrolyzed protein, 0.05 sodium fluoride (225 ppm) and 75.34 
The compositions comprise a hydrolyzed plant protein, and water and therefore would have the properties of claims 12-13.  
Therefore Nakajima et al. anticipate the instant claims. 

Claim Rejections - 35 USC § 103- Obviousness (New Rejection)
Claims 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP2008074774) as applied above in view of Vermeer (US 5,624,906).
Nakajima et al. disclose oral compositions comprising a zinc compound and a protein hydrolysate derived from soybean or wheat. The wheat includes wheat gluten and has a molecular weight of 700 (Promois WG with additives methylparaben, propylparaben and butylene glycol (preservatives)) (paragraph 0021). The protein hydrolysate may comprise 1 to 4% by weight of the composition (Abstract). The molecular weight of the protein hydrolysates range from 300 to 4,000, preferably 500 to 2,000 (paragraph 0018), which would meet instant claims 15-19. The compositions may 
Nakajima et al. differ from the instant claims insofar as they do not disclose cetylpyridinium chloride. 
Vermeer disclosed composition that may be formulated into mouthwashes. The mouthwash and dental rinse compositions are preferably liquids based predominantly on water. Water general comprises 45% to about 90% by weight of the composition. Fluoride may be included and typical levels of fluoride are from about 0% to about 5% by weight of the composition. Flavors are used and typical levels of flavor oil are from about 0.01% to about 4% by weight of the composition. Antibacterial agents include cetylpyridinium chloride and comprise 0 to about 5% by weight of the composition. Surfactants include nonionic surfactant. Anionic surfactants include hydrolyzed protein from wheat gluten. Typical levels of surfactant are about 0.02% to about 25% by weight of the composition. Examples of humectants useful in the present invention which serve 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used cetylpyridinium chloride in the compositions of  Nakajima et al. to obtain its therapeutic function as an antibacterial agent. 

Obvious-Type Double Patenting (Maintained Rejection)
Claims 1-4, 6-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 14 and 16-19 of copending Application No. 15/771,258 (reference application).  The rejection is maintained and further applied to claim 20.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive insofar as they both recite compositions comprising a partially hydrolyzed protein in an oral care composition. The instant claims differ from the copending claims insofar as the copending claims recite a method. However it would have been obvious to one of ordinary skill at the time the applications were filed to have used the compositions of the instant claims in the method of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant does not appear to address the merits of the rejection and therefore the rejection is maintained. 

Conclusion
Claims 1-4, 6-13 and 15-20 are rejected.
Claim 5 is withdrawn.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612